Citation Nr: 9918129	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his friend, daughter and ex-wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
December 1945, and from December 1945 to January 1947.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence attributing chronic ear infection and 
hearing loss disability to service has not been submitted.

2.  Service connection for residuals of a back injury was 
denied in an April 1974 rating decision.  The appellant did 
not appeal.

3.  The evidence submitted in support of the petition to 
reopen is cumulative.


CONCLUSIONS OF LAW

1.  The claim for service connection for ear infection and 
hearing loss disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The April 1974 rating decision denying service connection 
for residuals of a back injury is final.  New and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Hearing Loss Disability Due to a 
Fungal Ear Infection

The claim for service connection for hearing loss disability 
was denied in a March 1998 rating decision.  The appellant 
was informed and this appeal ensued.  The claim for service 
connection is not well grounded.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The appellant filed a claim for service connection and 
alleged that he had fungus in his ears that caused hearing 
loss.  The appellant testified before the RO in July 1998.  
When he returned from service his doctor, now deceased, told 
him that he had a fungus in his ears.  He received treatment 
for it about once a month.  His ears itched all the time.  He 
reported that he used medicine, swabbed his ears and wore 
hearing aids.

C. H. testified on the appellant's behalf.  He had been the 
appellant's friend for many years.  He did not know about the 
appellant's ear problems but he had complained about it once 
in a while for many years.  The appellant's ex-wife testified 
that since about 1948 and he complained about his ears.  He 
has lost his hearing.  The appellant's daughter testified 
that she remembered since the age of about 10 that the 
appellant would go to the doctor for an ear problem and that 
he told her it was fungus.

The January 1947 separation examination reported a normal 
condition of the appellant's ears.  His hearing was normal 
bilaterally at 15/15 whispered voice test.

A report furnished by Dr. Harris in July 1973 indicated that 
on examination the appellant's ear canals were patent and his 
eardrums intact.  In February and April 1992 he was treated 
for his ears.  Wax was noted in the left ear canal.  Medicine 
was prescribed.

L. M. submitted a statement on the appellant's behalf in 
February 1998.  He supplied the appellant's hearing aids.  He 
indicated he had known the appellant for many years during 
which he had trouble with ear infections repeatedly.  Before 
he could be fitted for a hearing aid, L. M. had to refer him 
repeatedly to a physician for treatment.  He observed 
external to middle ear redness, marked swelling, excoriation 
and irritation.  He never observed the appellant's ear canals 
to be completely clear in appearance.  The appellant required 
bilateral hearing aids.

The appellant claimed that service connection was warranted 
as his hearing loss was related to a fungus infection 
incurred in service.  In testimony and subsequent statements, 
the appellant has alleged that a fungal infection in his ears 
is service connected.  For the purpose of determining whether 
either claim is well grounded, the Board will accept, in 
addition to the appellant's testimony, Dr. Harris' 1992 
records as competent evidence of a current ear infection 
disability (of an undetermined nature) and lay statements as 
competent evidence of diminished auditory acuity (of 
undetermined degree).  See Hensley for a discussion of a 
distinction between hearing loss and hearing loss disability.

The separation examination in January 1947 reported normal 
findings as to the appellant's ears and hearing.  

As for the claim that the appellant's hearing loss is due to 
an infection, competent evidence attributing his current 
hearing loss to an infection has not been submitted.  No 
competent examiner has linked hearing loss disability to an 
inservice ear infection.  L. M.'s statement indicated only 
that it was difficult to fit the appellant for hearing aids 
when he had active symptoms.  Only the appellant has made 
the assertion that his hearing loss is due to an inservice 
fungal infection.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
Accordingly, the appellant as a lay person lacks the medical 
training and expertise to offer a competent opinion that 
links an ear infection with hearing loss, or either to 
service.  Similarly, the statements of his friends and 
family lack the competence to well ground the claim.

As for his contention that an ear infection was incurred in 
service, no competent medical examiner has made such a 
connection and as previously stated, a lay person is not 
competent to make the link.  As the appellant has testified 
that he has been bothered by this same ear infection since 
service, the Board has examined whether the nexus between 
service and the current disability can be satisfied under the 
provisions of 38 C.F.R. § 3.303(b)(1998); Savage, 10 Vet. 
App. at 495.  This regulation is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Competent 
evidence of an ear infection in service is not of record and 
therefore well-groundedness cannot be established by this 
provision.  We conclude that the presence of an ear infection 
is a medical question requiring competent evidence.  In this 
regard, the only competent evidence that address service 
consists of the normal separation examination.

A claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b)(1998) if the condition is noted during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence, medical or lay, relates the present 
disability and the post-service symptomatology.  Although the 
appellant appears to have testified that he left service with 
this condition and has had symptoms since service, a 
competent medical opinion that relates a post-service 
diagnosis to the symptoms he experienced since service has 
not been submitted.  The claim remains not well grounded.  
Additionally, the Board observes that his ears were normal at 
separation and on examination in 1973.  The first competent 
evidence of an ear infection is dated many years after 
service.  If addressed on the merits, the separation 
examination and the 1973 private examination establish the 
absence of continuity of the claimed inservice infection. 

In other words, at best, there is evidence of post-service 
infection and an indication of use of hearing aids.  In 
regard to the presence of hearing loss disability, 38 C.F.R. 
§ 3.385 (1998) defines when a hearing loss disability exists.  
The appellant has reported that he has a current hearing loss 
disability due to an inservice ear infection.  It is 
important to note that the presence of a current hearing loss 
disability is a medical question.  The provisions of 
38 C.F.R. § 3.385 are specific and the appellant has not 
presented competent evidence that he meets the provisions of 
section 3.385.  In addition, he has claimed that the hearing 
loss is due to an inservice infection.  However, no competent 
professional has established that he has a hearing loss 
disability due to an inservice infection.  It is also 
important to note that the appellant's ears and auditory 
acuity were normal at separation.  This tends to establish 
that he did not have a chronic ear infection or hearing loss 
in service.  This fact is supported by the 1973 private 
record that established that the appellant's ears were patent 
and the drums were intact.  

It is likely that a layman may competently report that he has 
diminished auditory acuity as that is subject to a layman's 
senses.  However, etiology and the presence of "disability" 
are medical questions that must be resolved by a trained 
professional.  In this case, there is no medical evidence of 
a chronic ear infection or hearing loss disability in service 
or in proximity to service.  Rather, the competent evidence 
consisting of the separation examination and the 1973 private 
medical report disprove the existence of a hearing loss 
disability or chronic ear infection.  The evidence submitted 
in support of the claim has never established the presence of 
a hearing loss disability as defined by 38 C.F.R. § 3.385; 
has not linked a hearing loss disability to service; and has 
not linked a hearing loss disability to an inservice ear 
infection.  The claim for service connection for hearing loss 
disability/ear infection is not well grounded.  There is no 
doubt to be resolved.

After review of the appellant's record, the Board has 
determined that the appellant did not serve in combat, 
therefore the provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not apply.

When the veteran does not submit a well grounded claim, VA 
has no further duty to assist him in developing facts 
pertinent to his claim, including no duty to provide him with 
another medical examination.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
and VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the VA fulfilled its obligation under section 
5103(a) in the Statement of the Case issued in May 1998 and 
the Supplemental Statement of the Case issued in August 1998.  
In September 1998, the appellant asserted that he was 
attempting to get additional medical and lay evidence to 
support his claim, but no additional evidence has been 
submitted.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).  


New and Material Evidence

The appellant's claim for service connection for residuals of 
a back injury in service was denied in an April 1974 rating 
decision on the basis that the evidence did not establish 
that his post-service back condition was a residual of an 
inservice back injury.  The appellant was informed of the 
decision and did not appeal.  That rating decision was final.  
However, the claim may be reopened upon the submission of new 
and material evidence.

The evidence before the RO at the time of that prior denial 
in April 1974 is summarized as follows:

Service medical records included only a separation 
examination conducted in January 1947.  No other records were 
obtainable.  He had no musculoskeletal defects.  

A June 1973 statement from J. M. that recounted how the 
appellant was injured in service while swimming when another 
serviceman jumped in and landed on his back.  The appellant 
had to be taken to the infirmary.  Once afterwards, they had 
to return early from a night out because the appellant's back 
was hurting.  There was an assertion that medical records 
were kept poorly then and soldiers did not complain because 
you would only be told you were goofing off.  

C. H. wrote that he knew the appellant for 35 years.  The 
appellant never complained about his back prior to service.  
After service in 1945 he could no longer do farm work and 
every time he lifted something heavy he would have severe 
pain in his back.  He was stricken 3-4 times a year with 
pain.

E. R. wrote that she hired the appellant to work in her 
bakery in 1947.  He worked for her for 18 months.  He 
complained of lower back pain especially when he had to lift 
heavy sacks.

Dr. Harris wrote that he first treated the appellant in 
November 1964 for severe pain in his lower lumbar region and 
left leg.  He had been in a car wreck in November 1964 and 
this aggravated an old injury.  The appellant reported first 
injuring his back in service.  The diagnosis was a ruptured 
lumbar intervertebral disc and lumbarization of L5 and S1 
segments.

Dr. Robinson wrote that he first treated the appellant in May 
1951 for influenza.  The appellant gave a history of a back 
injury in service with treatment in an army hospital.  He was 
treated after service by a doctor who was deceased.  The only 
record this doctor had regarding the back was from March 1959 
when he was seen with an acute lumbar disc syndrome.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1998).  New and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based on all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107 (a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 (b) has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims folder in relation to 
service connection for residuals of a back injury in service 
since April 1974 consisted of the following:

Moderate hypertrophic changes at L3-4 and L4-5 were noted on 
X-ray in May 1991.  Private medical records from 1992 
documented the appellant's complaint of back pain.  Deep 
tendon reflexes were 2+, and straight leg raising was 
positive on the right. 

In an undated letter, Dr. Harris certified that he treated 
the appellant for a ruptured intervertebral disc with nerve 
root pain down his right leg in May 1991.  Dr. Harris saw the 
appellant for his back and other problems in 1987, 1988, 
1989, 1991 and 1992.  The appellant had reported back 
problems dating from an injury to his back in the 1950's.  He 
had received treatment from Dr. Robinson, now deceased.  The 
appellant went for treatment by a chiropractor between 1950-
1960.  The doctor opined that the appellant had a ruptured 
intervertebral lumbar disc and had it for a number of years.

The appellant's ex-wife submitted a statement in April 1998 
wherein she stated that the appellant complained of back 
problems for as long as she could remember and always stated 
they were caused by an injury that happened when he was in 
the Army.  H. H. stated that he knew the appellant both 
before and after service.  He knew the appellant had back 
problems after he came home from service.  C. H. stated that 
he had known the appellant for 50 years.  When they worked 
together he always complained about his back.  The appellant 
did not take his suggestion that he apply for disability 
assistance back then because the appellant felt he could do 
light work.

The appellant testified before the RO in July 1998.  He 
injured his back in service.  A group of soldiers were 
swimming.  The appellant was in the water and another soldier 
jumped in and landed on the appellant's back.  The appellant 
had to be pulled out of the water because he could hardly 
move.  He saw the medics who gave him some aspirin.  When he 
got back they went out in the woods.  Two or three weeks 
later he was shipped to New York and then to England and 
France.  He did not get any treatment for his back in service 
because in combat there was nobody to help.  He had no 
problems with his back in 1945 but he started to have a few 
problems with his back in 1947.  He did not have a discharge 
physical in 1945 when he got out after his first enlistment.  
He reenlisted for a year in December 1945.  He had no 
treatment for his back in the Army.  He saw private doctors 
who used to tape his back up and give him pain pills.  He 
continued to have problems with his back since that first 
injury.  Now if he sits in a certain position when he gets up 
he can hardly move.  He cannot push anything or keep his 
billfold in his back pocket.

C. H. offered testimony on the appellant's behalf.  He was 
first acquainted with the appellant about 3-4 years after he 
got out of service.  The appellant always complained about 
his back.  He complained about his back about every week for 
the 50 years that C. H. has known him.  The appellant's 
daughter testified that since she has been about 10-years-old 
she was aware that her father had back problems.  He 
complained of pain occasionally.  The appellant's ex-wife 
testified she met the appellant in 1948 and he complained 
about his back ever since she had known him.

B. D. submitted a statement in July 1998.  He was in the Army 
with the appellant.  He helped pull the appellant out of the 
water after another soldier had jumped in and landed on the 
appellant's back.  He knew the appellant suffered from this 
accident because the appellant had to go to the dispensary to 
get aspirin every day.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

The claim for service connection for residuals of a back 
injury was denied in April 1974 on the basis that the 
evidence did not establish that the back condition was the 
same problem or the residual of the inservice injury.  In 
other words, at the time of the prior denial, there was lay 
evidence of an inservice back injury, and a current back 
disability.  What was absent was competent medical evidence 
that linked the post service disability to service.  
Additionally, there was a normal separation examination, an 
intervening car accident and no evidence of treatment prior 
to 1959.

The evidence submitted since the prior final denial has not 
cured the evidentiary defect that existed at the time of the 
prior decision.  The allegation that there had been an 
inservice back injury had been previously established.  The 
additional testimony and statements submitted by the 
appellant and B. D. confirm a previously known fact and are 
therefor cumulative and not new and material.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).

Competent evidence of a post service back diagnosis was of 
record at the time of the prior denial.  The additional 
testimony by the appellant and other lay witnesses, and 
additional medical evidence from Dr. Harris confirm a 
previously known fact and are therefore cumulative and not 
new and material.  Sagainza v. Derwinski, 1 Vet. App. 575, 
579 (1991).

Competent evidence that attributes a current back disability 
to an inservice injury remains absent from the record.  None 
of the evidence submitted since the prior denial addresses 
this defect.  The evidence fails to establish that the post-
service back condition was a residual of the inservice injury 
or otherwise due to service.  Although the appellant has 
reiterated his contentions that the two are connected, as a 
lay witness, he lacks the medical expertise to provide 
competent evidence on that issue.  Layno, 6 Vet. App. at 469.  
His additional testimony and statements are duplicative of 
his prior assertions and thus not new and material.  More 
importantly, if lay assertions are insufficient to well 
ground a claim, it follows that such assertions are 
insufficient to constitute new and material evidence.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The evidence submitted in support of the petition to reopen 
is not new and material and the claim is not reopened.  There 
is no doubt to be resolved.  

Any obligation on VA's part under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application has been fulfilled.  All obligations depend on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette, 8 Vet. 
App. at 69.  Here, the VA fulfilled its obligation under 
section 5103(a) in the Statement of the Case issued in May 
1998 and the Supplemental Statement of the Case issued in 
August 1998. 


Separation examination

The veteran has alleged that he did not have a separation 
examination in 1947.  The Board notes that the document 
exists and is of record.  However, the signature block is 
unsigned in box 47.  However, the presence or absence of a 
separation examination is not determinative.  There remains 
an absence of competent evidence attributing hearing loss 
disability, an ear infection and a back disability to 
service.  His allegation even if accepted as true does not 
establish the presence of the claimed conditions during 
service.  See Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(1992).


ORDER

Service connection for hearing loss disability due to an ear 
infection is denied.  The petition to reopen the claim for 
service connection for residuals of a back injury is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

